Citation Nr: 1043429	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for brachial plexopathy.

2.  Entitlement to service connection for a psychiatric disorder, 
to include intermittent explosive disorder and posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral flatfeet (pes 
planus).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1991 to March 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for a right shoulder 
disorder, a psychiatric disorder, and bilateral flatfeet.  The 
Veteran testified at a Board hearing at the RO in August 2007 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.  The Board then remanded the issues for further 
development in November 2007.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with brachial plexy palsy (also 
referred to as plexopathy) in March 1993 during active service.

2.  The symptoms of status/post brachial plexy palsy of the right 
shoulder were chronic in service.  

3.  Symptoms of brachial plexus have been continuous since 
separation from service.

4.  The Veteran has a current diagnosis of brachial plexus of the 
right shoulder. 

5.  The Veteran did not experience military sexual trauma or 
personal assault while in service.  

6.  The Veteran's intermittent explosive disorder and PTSD are 
not causally or etiologically related to his active service. 

7.  The Veteran's bilateral flat feet were present upon entry 
into service.  

8.  The Veteran's bilateral flatfeet did not permanently worsen 
during his active service.


CONCLUSIONS OF LAW

1.  Right brachial plexus was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

2.  A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  The pre-existing bilateral flatfeet were not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2003, June 
2003, May 2005, March 2006, and January 2010 the Veteran was 
informed of the information and evidence necessary to 
substantiate and complete a claim, of what part of that evidence 
is to be provided by him, and what part VA will attempt to obtain 
for him.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
VCAA letter to the Veteran was provided in April 2003 prior to 
the initial unfavorable decision in September 2003.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In 
this case, the March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2010, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) 
requires that the Veterans Law Judge who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the Board personal hearing, 
the Acting Veterans Law Judge (AVLJ) noted the elements of the 
claim that were lacking to substantiate the claims for service 
connection, specifically indicating that the Veteran needed to 
provide evidence that he currently had a right shoulder and 
psychiatric disabilities that were related to service, and 
evidence that his bilateral flat feet were aggravated or 
permanently worsened during service.  The representative and the 
AVLJ asked questions to ascertain the extent of any in-service 
event or injury and whether the Veteran's current disabilities 
were related to the in-service incident.  They also asked 
questions to draw out the current state of the Veteran's 
disabilities.  In addition, no pertinent evidence that might have 
been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for service connection.  The 
Veteran's representative and the AVLJ asked questions to draw out 
the Veteran's contentions regarding any in-service event or 
injury and any relationship between the current disability and 
any such event.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded orthopaedic and psychiatric VA 
examinations in January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the relevant medical history was 
reviewed by the examiners and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.  For all the foregoing reasons, the Board concludes 
that VA's duties to the claimant have been fulfilled with respect 
to the issues on appeal.

Service Connection Analysis

The issues before the Board involve claims of service connection 
for a right shoulder disorder, a psychiatric disorder, and 
bilateral flat feet.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Right Shoulder Disorder

The Veteran contends that his currently diagnosed disability of 
the right shoulder is the same disability that he experienced in 
service.  He has reported and testified that he had continuously 
experienced right shoulder symptoms since service separation in 
1995. 

After a review of the evidence, the Board finds that there was an 
in-service diagnosis of brachial plexy palsy (also referred to as 
plexopathy) during active service in March 1993.  The right 
shoulder symptoms were chronic in service. Service treatment 
records reflect that, in March 1993, the Veteran presented with 
complaints of numbness and coldness in his right forearm with 
additional discomfort in his right shoulder.  He was diagnosed 
with right brachial plexopathy, unresolved, during service in 
1994.  He was separated from service one year later in March 1995 
with a diagnosis of status/post brachial plexus palsy of the 
right shoulder that was still painful.  Here, the Veteran had 
numerous in-service complaints of should pain due to brachial 
plexopathy.  He was placed on limited physical profile for one 
year and then medically discharged due to the brachial 
plexopathy.  Chronic symptoms in service are also evidenced by 
the complaint at the time of service separation that the 
diagnosed status/post brachial plexy palsy of the right shoulder 
was still painful.  

The Board also finds that symptoms of brachial plexus have been 
continuous since separation from service.  In addition the 
chronic symptoms in service and the notation of still painful 
right shoulder at service separation, the evidence shows that the 
Veteran has consistently stated and testified that he has had 
right shoulder pain since 1993, as noted in a January 2009 VA 
medical record.  A July 2009 VA record shows that the Veteran had 
been seeing a neurologist for right brachial plexus and chronic 
pain.  

The Board further finds that the Veteran has a current diagnosis 
of brachial plexus of the right shoulder, which is the same 
disability that was diagnosed in service. The service connection 
regulation, 38 C.F.R. § 3.303(b), specifically provides that, 
where chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are to be service connected.  For these reasons, 
the Board finds that service connection for right brachial plexus 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disorder

The Veteran has both intermittent explosive disorder and PTSD 
diagnoses.  Although a claimant may describe only one particular 
mental disorder in a service connection claim, the claim should 
not necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the affliction 
his mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  Therefore, the Board considers 
both diagnosed psychiatric disorders in the analysis below.  

The Veteran contends that service connection is warranted for a 
psychiatric disorder, to include PTSD and intermittent explosive 
disorder.  He has reported that he suffered military sexual 
trauma at the hands of one of his drill instructors during basic 
training.  He specifically alleged that the instructor forced the 
men in his unit to exchange jock straps with each other after a 
20 mile run.  In the August 2007 hearing before the Board, he 
claimed this incident is a "formation of rape" and led to his 
current psychiatric disability.  

The Veteran does not contend that he has a psychiatric disability 
related to combat, fear of hostile military or terrorist 
activity, or that he was a prisoner of war.  Moreover, his 
service records do not show that he was ever stationed in a 
combat zone or in any area involving terrorist activity or that 
he was a prisoner of war.  Rather, the Veteran claims that he has 
a psychiatric disability as the result of an alleged in-service 
personal assault.  

In this case, the Board finds that the incident involving the 
drill instructor during basic training does not meet VA's 
definition of personal assault.  The Veteran was not threatened 
or inflicted with any threat to physical integrity.  The reported 
incident does not meet the regulatory requirements of "serious 
injury, or a threat to the physical integrity of self or 
others," to meet the definition of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2010) (requiring that to establish service connection 
for PTSD there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a)).  THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th 
ed.) (1994) (DSM-IV) requires a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 4.125(a) (2010).  DSM-IV 
requirements for a PTSD diagnosis include that "[t]he person has 
been exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witness, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, § 309.81 (Am. Psychiatric Ass'n 4th ed.) (1994). 

In cases where the alleged in-service stressor is personal 
assault, regulation as well as case law provides that evidence 
from sources other than the Veteran's service records may 
corroborate his or her account of the stressor incident.  
38 C.F.R. § 3.304(f)(5) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  Evidence of behavior changes which may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
38 C.F.R. § 3.304(f)(5) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. 
§ 3.303(a) (service connection claims "must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence").  In rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
The Board notes that the Veteran's personnel records are 
associated with the claims file.  The Veteran served in the 
military for almost four years with no difficulties.  His records 
show that he successfully performed his duties until a shoulder 
injury in 1993.  In a June 2003 VA record, the Veteran 
specifically denied any disciplinary problems during the military 
and noted that he managed to get his BA degree in Business 
Administration.  The record shows no indication that the Veteran 
experienced behavior changes which may constitute credible 
evidence of the traumatic event.

Additionally, although the Veteran has alleged that he was abused 
during basic training, he reported no psychiatric complaints or 
symptoms throughout service.  Post-service he again did not 
report any psychiatric symptoms until 2003.  The Board emphasizes 
the multi-year gap between discharge from active duty service 
(1995) and initial reported symptoms related to a low back 
disorder in approximately 2003 (an eight year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim)

The Board finds that the Veteran's more recently-reported history 
of onset due to a traumatic event in service is inconsistent with 
other lay and medical evidence of record.  Indeed, while he now 
asserts that his disorder began during basic training, in the 
more contemporaneous medical history he gave at the service 
separation examination, he denied any history or complaints of 
symptoms of a psychiatric disorder, specifically noting no 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort on the February 1995 report of medical 
history.  Additionally, the Board notes that in June 2003, the 
Veteran informed VA mental health services that he had 
experienced anger problems since his discharge from the Marines 
in 1995, not since his time in basic training.  The Veteran 
attributed his anger to the treatment of commanding officers in 
general, stating that the officers thought he was malingering.  
He did not associate psychological symptoms to any sexual trauma.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and was found to be psychiatrically 
clinically normal, and that he specifically denied both a history 
and current complaints of any psychiatric symptomatology.  His 
in-service history of symptoms at the time of service separation 
is more contemporaneous to service, so is of more probative value 
than the more recent assertions made many years after service 
separation.  See Harvey v. Brown,  6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later); see Also Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The Veteran's statements are also internally inconsistent.  The 
Veteran originally reported only the incident related to the jock 
straps as noted above.  After he had been denied service 
connection, the Veteran's recollections altered during the 
pendency of the VA compensation claim.  In a July 2007 VA 
treatment record, the Veteran reported that his training caused 
him to be angry, irritable, and have difficulty getting along 
with others because he now misinterprets others' behavior as 
threatening.  In October 2007, the Veteran reported a sexual 
assault while in boot camp by a drill sergeant.  Finally, in 
April 2009 the Veteran stated that he had been raped by his drill 
sergeant.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

Additionally, the Board must consider the timing of the Veteran's 
statements.  His assertions increase in severity describing the 
in-service event, specifically after he had been denied service 
connection.  Such statements made for VA disability compensation 
purposes are of lesser probative value than more contemporaneous 
in-service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  The Board has weighed the evidence 
and found that the Veteran is not credible regarding the reports 
of in-service stressful or traumatic events.  

The Board also notes that the only medical evidence linking the 
Veteran's psychiatric disabilities to service rely on the 
assertion that the inaccurate factual assumption that the Veteran 
suffered a military sexual trauma during service.  The Board is 
not bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 
(1993).  The Board may reject a medical opinion that is based on 
facts provided by the appellant that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).

The remainder of the evidence notes no psychiatric symptoms or 
military sexual trauma during service.  The first medical 
evidence of a psychiatric disability is dated June 2003.  That 
document also notes that the Veteran's psychiatric symptoms have 
developed since service.  When weighing the positive and negative 
evidence, the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For 
these reasons, service connection for a psychiatric disorder is 
not warranted.

Service Connection for Bilateral Flatfeet

The Veteran was diagnosed with mild bilateral pes planus on the 
August 1990 entrance report of medical examination.  The 
bilateral pes planus was noted again on the Veteran's February 
1995 separation report of medical examination.  Service treatment 
records are silent regarding any complaints or treatment of 
bilateral flatfeet during service.  On his February 1995 report 
of medical history, the Veteran marked yes when asked have you 
ever had or have you now swollen or painful joints.  The examiner 
however described this notation as referring to a right shoulder 
nerve problem, not the Veteran's feet.  

Post-service treatment records are also silent regarding any 
complaints, symptoms, treatment, or diagnosis of bilateral 
flatfeet.  The Veteran was afforded a VA examination in January 
2010 to determine if his bilateral flatfeet had increased in 
severity during the Veteran's active service.  The Veteran 
reported pain and lack of endurance bilaterally.  The examiner 
found no evidence of painful motion, swelling, instability, 
weakness, or abnormal weight bearing.  The examiner did note 
tenderness at midfoot bilaterally.  He also found left foot 
inward bowing and bilateral midfoot malalignment that was 
correctable with manipulation.  The examiner diagnosed bilateral 
mild/supple pes planus.  He opined that pes planus was mild, 
correctable, and did not appear to have been aggravated by 
military service.  

The Veteran testified at an August 2007 hearing before the Board 
indicating that his foot symptoms worsened during service.  He 
noted no pain in his feet prior to service, but pain in his feet 
after service.  He indicated that he experienced pain, swelling, 
and blistering after long marches.  He also testified that his 
arches flattened out all the way during service.  

After a review of all the evidence, the Board finds that service 
connection for bilateral flatfeet is not warranted.  The 
Veteran's flatfeet were described as mild upon entry into 
service.  Upon separation from service, the Veteran noted swollen 
or painful joints, but the examiner specifically indicated that 
the Veteran was referring to his right shoulder difficulties.  
Post-service the Veteran at no point sought medical attention for 
his flatfeet.  Additionally, the January 2010 VA examination 
again described the Veteran's flatfeet as mild and correctable.  

The Board acknowledges the Veteran's lay testimony asserting that 
his bilateral flatfeet increased in severity during service; 
however the Board finds the Veteran's testimony to be 
inconsistent with, and less probative than, the very specific and 
measured findings of severity of pes planus when the Veteran was 
examined.  The January 2010 VA examiner assessed the Veteran's 
pes planus disorder as mild and correctable.  The examiner found 
no evidence of painful motion, swelling, instability, weakness, 
or abnormal weight bearing, but rather only noted mild 
tenderness.  

The remainder of the record is absent any complaints of pain or 
other indication of permanent worsening of the Veteran's 
flatfeet.  Although the Veteran claims to have experienced 
increased symptoms during service, the disability must be 
permanently worsened in severity to warrant service connection.    
Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  As 
explained, the Veteran's current disability does not indicate any 
permanent worsening of preexisting severity of disability.

Based on the consistent description of the Veteran's flat feet 
before and after service, the lack of any complaints or treatment 
after service, and the specific clinical findings reflective of 
no worsening of preexisting severity of pes planus, 


the Board finds that a preponderance of the evidence is against 
the claim for service connection for bilateral flat feet (pes 
planus).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right brachial plexus is granted.

Service connection for a psychiatric disorder is denied.

Service connection for bilateral flatfeet (pes planus) is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


